Case: 20-60677     Document: 00516261559         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 31, 2022
                                  No. 20-60677                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Inthujan Thanigasalam,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 679 035


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Inthujan Thanigasalam, a native and citizen of Sri Lanka, petitions for
   review of an order by the Board of Immigration Appeals dismissing his appeal
   of the denial of his application for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). He also filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60677      Document: 00516261559           Page: 2     Date Filed: 03/31/2022




                                     No. 20-60677


   motion for the appointment of counsel but has since obtained pro bono
   representation by his former counsel.
          Thanigasalam’s counsel acknowledges that he consciously decided to
   forgo, and has thereby waived, any challenge to the agency’s adverse
   credibility finding or the denial of the claim for CAT protection. See United
   States v. Rodriguez, 602 F.3d 346, 350-51 (5th Cir. 2010). He instead asserts
   that the BIA legally erred in concluding that the adverse credibility finding
   foreclosed Thanigasalam’s claim for asylum based on the pattern-or-practice
   regulation of 8 C.F.R. § 208.13(b)(2)(iii).
          In Arulnanthy v. Garland, 17 F.4th 586, 596 (5th Cir. 2021), we
   confirmed that an adverse credibility finding may be fatal to an applicant’s
   asylum claim. We explained that, where, as here, there is no finding of past
   persecution triggering a presumption of a well-founded fear of future
   persecution, the applicant “must prove his subjective fear to win his asylum
   claim.” Id. Since “an adverse credibility finding operates as a blanket
   rejection of every piece of testimony the applicant has offered,” an applicant
   subject to such a finding “cannot possibly establish a subjective fear of
   persecution.” Id.
          Thanigasalam correctly asserts that, regardless of his credibility, he
   could nevertheless establish an objective fact, such as his Tamil ethnicity. See
   id. at 597. According to Thanigasalam, his objective proof of his Tamil
   ethnicity and the Sri Lankan government’s pattern or practice of persecuting
   young Tamils was sufficient to trigger § 208.13(b)(2)(iii).          Under that
   regulation, an asylum applicant alleging a well-founded fear of future
   persecution need not provide evidence that he would be “singled out
   individually for persecution,” as long as he establishes: (A) “that there is a
   pattern or practice in his or her country of nationality . . . of persecution of a
   group of persons similarly situated to [him] on account of race, religion,




                                           2
Case: 20-60677      Document: 00516261559           Page: 3    Date Filed: 03/31/2022




                                     No. 20-60677


   nationality, membership in a particular social group, or political opinion,”
   and (B) “his or her own inclusion in, and identification with, such group of
   persons such that his or her fear of persecution upon return is reasonable.”
   § 208.13(b)(2)(iii).
          However, an asylum applicant’s satisfaction of the requirements set
   forth in § 208.13(b)(2)(iii) establishes only the objective reasonableness of his
   alleged fear of future persecution. See Zhao v. Gonzales, 404 F.3d 295, 307
   (5th Cir. 2005). Thus, Thanigasalam “simply cannot establish that he
   subjectively fears future persecution,” Arulnanthy, 17 F.4th at 597, and the
   BIA correctly concluded that the adverse credibility finding foreclosed his
   asylum application, see id.
          In light of the foregoing, the petition for review is DENIED, and the
   motion for the appointment of counsel is DENIED AS MOOT.




                                          3